Exhibit 10.2

FORM OF RESTRICTED STOCK AGREEMENT – NON-EMPLOYEE DIRECTOR

PARAMETRIC TECHNOLOGY CORPORATION

2000 Equity Incentive Plan

Restricted Stock Agreement

 

  Grantee:                                    
                                               
Date:                                                    
Grant No.                                  
  Number of Shares of Restricted Stock:                           
                                         
                                                                            

  Vesting Criteria:   As to          shares on [insert relevant milestone, e.g.,
date, performance goal, etc.],    as to          shares on
                                 , 20    , and    as to          shares on
                                 , 20    .  

AGREEMENT dated as of the date set forth above between Parametric Technology
Corporation, a Massachusetts corporation (the “Company”), and the undersigned
(the “Grantee”), pursuant to the Company’s 2000 Equity Incentive Plan (the
“Plan”), receipt of a copy of which is hereby acknowledged by the Grantee.
Capitalized terms used and not otherwise defined in this Agreement have the
meanings given to them in the Plan.

WHEREAS the Grantee is a director of the Company and the Company desires to
reward such individual for his or her services rendered to the Company by
affording him or her the opportunity to acquire, or increase, his or her stock
ownership in the Company.

NOW, THEREFORE, in consideration of the premises, the parties hereto mutually
covenant and agree as follows:

1.    Grant of Restricted Stock. Pursuant to the Plan and subject to the
restrictions and the terms and conditions set forth therein, which terms and
conditions are incorporated herein by reference, and in this Agreement, the
Company grants to the Grantee and the Grantee accepts the number of shares of
Common Stock, $0.01 par value, of the Company set forth above (the “Restricted
Stock”). The term “Restricted Stock” shall include any additional shares of
stock of the Company issued on account of the foregoing shares by reason of
stock dividends, stock splits or recapitalizations (whether by way of mergers,
consolidations, combinations or exchanges of shares or the like).

2.    Restrictions on Stock.

(a)    Until the termination of restrictions as provided in Section 3 hereof,
the Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered except as provided in this Agreement.

(b)    No rights or interests of the Grantee under this Agreement or under the
Plan may be assigned, encumbered or transferred other than (i) to the extent
permitted and in accordance with such procedures adopted by the Committee from
time to time and (ii) by will or the laws of descent and distribution. The
naming of a Designated Beneficiary does not constitute a transfer.

(c)    If the Grantee ceases to serve as a director of the Company for any
reason (voluntary or involuntary), in the absence of any other provisions
prescribed in the vote granting any Restricted Stock under the Plan or
thereafter, such Restricted Stock, to the extent remaining subject to
restrictions, shall immediately be forfeited to the Company subject to the
Company reimbursing the consideration (if any) paid for the Restricted Stock to
the Non-Employee Director or to such person(s) to whom the Non-Employee
Director’s rights



--------------------------------------------------------------------------------

PARAMETRIC TECHNOLOGY CORPORATION

Restricted Stock Agreement – Page 2

 

pass by will or by the applicable laws of descent and distribution in the case
the Non-Employee Director ceases to serve as a director of the Company by reason
of his or her death.

3.    Termination of Restrictions. The shares of Restricted Stock shall be
divided into the number of separate parts set forth above under “Vesting
Criteria,” and the restrictions set forth in Section 2 hereof shall terminate in
accordance with such Vesting Criteria (with any fractional share resulting being
added to the next part), so that the restrictions on all such shares shall have
terminated when all Vesting Criteria have been met, if at all. The achievement
of any of the Vesting Criteria (other than the passage of time) shall be
determined by the Committee in its sole discretion.

4.    Rights as Stockholder. Except for the restrictions and other limitations
and conditions provided in this Agreement, the Grantee as owner of the
Restricted Stock shall have all the rights of a stockholder, including the right
to vote such Restricted Stock, provided, however, that no dividends shall be
paid on or accrued with respect to such Restricted Stock.

5.    Stock Certificates. Each certificate issued for shares of Restricted Stock
shall be registered in the name of the Grantee and deposited by the Grantee,
together with a stock power endorsed in blank, with the Company and shall bear
the following (or a similar) legend:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms, conditions and restrictions (including
forfeiture) contained in a Plan and an Agreement between the registered owner
and Parametric Technology Corporation. A copy of such Plan and Agreement will be
furnished to the holder of this certificate upon written request and without
charge.”

Upon the termination of the restrictions imposed under this Agreement as to any
shares of Restricted Stock, the Company shall return to the Grantee (or to such
Grantee’s legal representative, beneficiary or heir) certificates, without a
legend, for the shares of Common Stock deposited with it pursuant to this
Section 5 as to which the restrictions have terminated.

6.    Tax Withholding. The Grantee shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the Restricted Stock no later than the date of the
event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind due to the Grantee. In the Committee’s discretion, the minimum tax
obligations required by law to be withheld with respect to the Restricted Stock
may be paid in whole or in part in shares of Common Stock valued at their Fair
Market Value on the date of delivery.

7.    Securities and Other Laws. It shall be a condition to the Grantee’s right
to receive the shares of Restricted Stock hereunder that the Company may, in its
discretion, require (a) that the shares of Restricted Stock shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933, as amended (the “Act”), with respect to the shares shall
be in effect, or (ii) in the opinion of counsel for the Company, the proposed
issuance and delivery of the shares to the Grantee shall be exempt from
registration under the Act and the Grantee shall have made such undertakings and
agreements with the Company as the Company may reasonably require, and (c) that
such other steps, if any, as counsel for the Company shall consider necessary to
comply with any law applicable to the issue of such shares by the Company shall
have been taken by the Company or the Grantee, or both. The certificates
representing the shares of Restricted Stock may contain such legends as counsel
for the Company shall consider necessary to comply with any applicable law.

8.    Adjustment in Provisions. In the event that there are any changes in the
outstanding Common Stock of the Company by reason of stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other such
transaction affecting the Company’s Common Stock, the divisions of shares of
Restricted Stock into parts, the provisions for termination of restrictions on
parts of Restricted Stock, and any other relevant portions of this Agreement
shall be appropriately adjusted by the Committee, if necessary, to reflect
equitably such change or changes.



--------------------------------------------------------------------------------

PARAMETRIC TECHNOLOGY CORPORATION

Restricted Stock Agreement – Page 3

 

9.    Change in Control. In order to preserve Grantee’s rights under this
Agreement in the event of a change in control of the Company (as defined by the
Committee), unless otherwise provided for in the vote granting such restricted
stock, all restrictions remaining on any restricted stock (other than any
restrictions the lapse of which is based on factors other than continued
service) granted to Non-Employee Directors under the Plan shall lapse without
regard to any vesting criteria imposed pursuant to the Plan or any restricted
stock agreement. The Committee in its discretion may at any time take one or
more of the following actions: (i) provide for the acceleration of any time
period relating to the termination of restrictions set forth in Section 2
hereof, (ii) provide for payment to Grantee of cash or other property with a
Fair Market Value equal to the amount that would have been received upon the
termination of restrictions set forth in Section 2 hereof had such restrictions
terminated upon the change in control, provided such amount would not otherwise
have been received by Grantee because of the restrictions set forth in
Section 2, (iii) adjust the terms of this Agreement in a manner determined by
the Committee to reflect the change in control, (iv) cause the Agreement to be
assumed, or new rights substituted therefor, by another entity, or (v) make such
other provision as the Committee may consider equitable to Grantee and in the
best interests of the Company.

10.    Notice of Election Under Section 83(b). If the Grantee makes an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, and the
regulations and rulings promulgated thereunder, he or she will provide a copy
thereof to the Company within thirty days of the filing of such election with
the Internal Revenue Service.

11.    Amendments. The Committee may amend, modify or terminate this Agreement,
including substituting therefor another Award of the same or a different type,
provided that Grantee’s consent to such action shall be required, unless the
Committee determines that the action, taking into account any related action,
would not materially and adversely affect Grantee.

12.    Directorship. The Grantee shall not be deemed to have any rights to
continued service as a director of the Company by virtue of the grant of
Restricted Stock. Neither the adoption, maintenance, nor operation of the Plan
nor this Agreement shall confer upon the Grantee any right with respect to the
continuance of his/her directorship of the Company or of any Affiliate.

13.    Decisions by Committee. Any dispute or disagreement that shall arise
under, or as a result of, or pursuant to this Agreement shall be resolved by the
Committee in its absolute and sole discretion, and any such resolution or any
other determination by the Committee under, or pursuant to, this Agreement and
any interpretation by the Committee of the terms of this Agreement or the Plan
shall be final, binding, and conclusive on all persons affected thereby.

14.    Notices. Any notice that either party hereto shall be required or
permitted to give to the other shall be in writing and may be delivered
personally, by facsimile or by mail, postage prepaid, addressed as follows: to
the Company at 140 Kendrick Street, Needham, Massachusetts 02494: Attention
Chief Financial Officer (copy to General Counsel, Legal Department), or at such
other address as the Company by notice to the Grantee may designate in writing
from time to time, and to the Grantee at his or her address as shown below or at
such other address as the Grantee, by notice to the General Counsel of the
Company, may designate in writing from time to time.

15.    Copies of the Plan. Copies of the Plan may be obtained by Grantee upon
written request without charge from the General Counsel of the Company.



--------------------------------------------------------------------------------

PARAMETRIC TECHNOLOGY CORPORATION

Restricted Stock Agreement – Page 4

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee has hereunto set his or her hand, all
as of the day and year first above written.

 

PARAMETRIC TECHNOLOGY CORPORATION By      

Name:

Title:

GRANTEE   Name: Address:          